ORDER

PER CURIAM.
Frank Cento (Appellant) appeals from the trial court’s Final Judgment and Order granting John Hancock Mutual Life Insurance Company’s (Respondent) Motion to Dismiss Appellant’s Petition for Equitable Accounting for failure to state a claim upon which relief could be granted. We have reviewed the briefs of the parties and the record on appeal and find, taking all averments of the petition as true and construing them liberally in favor of Appellant, Martin v. City of Washington, 848 S.W.2d 487, 489 (Mo.banc 1993), that Appellant’s petition fails to state a claim for an accounting. An extended opinion would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).